Title: To John Adams from Bidé de Chavagnes, 15 June 1780
From: Chavagnes, Bidé de
To: Adams, John


      
       Mon cher monsieur
       a brest ce 15e. juin 1780
      
      La lettre que vous m’avez fait lhonneur de m ecrire, et que jay receu deux jours aprés mon arrivée a brest, ma faite grand plaisir en m’apprenant que vous jouissez ainsi que vos chers enfents, mrs. dena et taxter, d une bonne santé. Je fais des voeux bien sinceres pour que vous las conserviez telle longtemps. La mienne est assez bonne aussi quoyque jaye eu bien du chagrin de me separer de mde. de chavagne qui ma chargé quand je vous ecrirois de vous faire tous ses remerciments de votre bon souvenir.
      Vous m’etonnez bien, mon cher monsieur, en me disant que vous ne pouvez avoir aucunes nouvelles de vos malles.Mr. de fessoles qui faisoit les fonctions d’intendant au mois de fevrier fit charger touttes vos affaires au carosse de la messagerie de brest a paris. Je les vis dans le dit bureau, les recommanday moymême, ainsi que les effets de mr. gerard, les graines pour mrs. de la luzerne et de malherbes de ces petits canards de boston que j envoyois a monsieur de sartines avec le tableau des hostilités des anglois envers vous a boston. Jay lhonneur de donner avis au ministre de ces envoys qui doivent estre rendus a paris et qui seront au bureau des messageries ou diligences de brest a paris, ou plutot a la douanne. Ils doivent toujours estre certainement a paris, car je viens de verifier moymême que ces effets ont partis de brest le 22 fevrier, et le cocher qui les a conduites a rennes a aidé a les recharger pour paris. Il n’est pas honnêtes aux gens des messagerie de notre capitale de ne vous en avoir pas donné avis. Je suis desolé de ce retard pour vous, ne desirant que votre satisfaction, et bien jaloux de pouvoir y contribuer. Si vous voulez envoyer votre Domestique ou mr. votre fils a la douanne ou a la messagerie vous recouvrerez surement tous ces effets. Je ne scay si mr. gerard a eu les siens ainsi que tous ces mrs. Si je pouvois icy vous estre bon a quelque chose, je me trouveray toujours trop heureux de vous persuader des sentiments du sincere et respectueux attachement avec lequel jay lhonneur d’estre pour ma vie, Mon cher monsieur, Votre tres humble et tres obeissant serviteur
      
       Bidé de Chavagnes capne. des vaux. du roy
      
      
       Jembrasse vos chers enfents. Compliments a mrs. dena et taxter. Mes profonds respects a messieurs franklin et de sartines.
      
     